Exhibit 32.2

CERTIFICATION PURSUANT TO
SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002


 

 

 

In connection with the Report on Form 10-Q of nStor Technologies, Inc. (the
"Company") for the period ended September 30, 2004 as filed with the Securities
and Exchange Commission on the date hereof (the "Form 10-Q"), I, Jack Jaiven,
Chief Financial Officer of the Company, certify, pursuant to Section 906 of the
Sarbanes-Oxley Act of 2002, that:

 

 

 

 

1.

The Form 10-Q fully complies with the requirements of Section 13(a) or 15(d) of
the Securities Exchange Act of 1934; and

 

 

 

 

2.

The information contained in the Form 10-Q fairly presents, in all material
respects, the financial condition and results of operations of the
CompanyIntentionally omitted;

 

 

 

 

 

 

 

 

 

 

Date: November 12, 2004

 

By: /s/ Jack Jaiven

 

 

 

 

 

 

Jack Jaiven, Chief Financial Officer